DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 7-14 and 21-31 have been considered, but are moot in view of the new grounds of rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13, 26, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 11, 26, and 27 recite that all of the endmost crowns are oriented substantially parallel to a longitudinal axis of the stent. The disclosure does not appear to have adequate support for these limitations. Appropriate correction is required.
Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites that at least one endmost crown is bent radially inwards, and it also recites that all of the endmost crown are oriented substantially parallel to the longitudinal axis of the stent. This language renders the claim indefinite as it is unclear how the crown can be both bent inwardly toward the longitudinal axis and parallel to the longitudinal axis. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 8, 10, 12-14, and 21-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLean et al. (US Pub. No. 2013/0304200; hereinafter McLean).
McLean discloses the following regarding claim 7: a transcatheter valve prosthesis comprising: a stent (110, 120) having a compressed configuration for delivery (paras. 0145, 0152) within a vasculature and an expanded configuration (paras. 0145, 0152) for deployment within a native heart valve, the stent including a plurality of crowns (please see annotated Figure A, below) and a plurality of struts (Figure A) with each crown being a curved segment extending between a pair of opposing struts (Figure A), the curved segment being curved between a first end and a second end thereof (Figure A), wherein the first end of the curved segment extends from a first strut of the pair of opposing struts (Figure A) and the second end of the curved segment extends from a second strut of the pair of opposing struts (Figure A), wherein the plurality of crowns and the plurality of struts define a plurality of openings (Figure A) of the stent and the stent has endmost crowns and endmost openings formed at an inflow end thereof (Figs. 10A-10D, 11E; para. 0140), wherein all of the endmost crowns are disposed at a substantially similar longitudinal position when the stent is in the expanded configuration (Figs. 10A-10D, 11E), an interior skirt (140 on element 120) coupled to and covering an inner circumferential surface of the stent (Figs. 11B-11C; paras. 0191, 0194); a prosthetic valve component (130) disposed within and secured to the interior skirt (Figs. 11B-11C; paras. 0201-

    PNG
    media_image1.png
    680
    744
    media_image1.png
    Greyscale

Figure A.

McLean discloses the following regarding claim 8: the transcatheter valve prosthesis of claim 7, wherein when the stent is in the expanded configuration the at least one endmost crown is positioned radially inwards with respect to the remaining endmost crowns formed at the inflow end of the stent (Figs. 10A-10D, 11E).
McLean discloses the following regarding claim 10: the transcatheter valve prosthesis of claim 7, wherein every third endmost crown (every third crown on element 120) is positioned 
McLean discloses the following regarding claim 12: the transcatheter valve prosthesis of claim 11, wherein the interior skirt longitudinally extends over the endmost openings of the stent to the prosthetic valve component (Figs. 11B-11D).
McLean discloses the following regarding claim 14: the transcatheter valve prosthesis of claim 7, wherein the interior skirt and the exterior skirt are formed from the same material (para. 0191).
McLean discloses the following regarding claim 21: a transcatheter valve prosthesis comprising: a stent (110, 120) having a compressed configuration (paras. 0145, 0152) for delivery within a vasculature and an expanded configuration (paras. 0145, 0152) for deployment within a native heart valve, the stent including a plurality of crowns (Figure A) and a plurality of struts (Figure A) with each crown being a curved segment (Figure A) extending between a pair of opposing struts (Figure A), the curved segment being curved between a first end and a second end thereof (Figure A), wherein the first end of the curved segment extends from a first strut of the pair of opposing struts (Figure A) and the second end of the curved segment extends from a second strut of the pair of opposing struts (Figure A), wherein the plurality of crowns and the plurality of struts define a plurality of openings (Figure A) of the stent and the stent has endmost crowns and endmost openings formed at an inflow end thereof (Figs. 10A-10D, 11E; para. 0140), wherein all of the endmost crowns are disposed at a substantially similar longitudinal position when the stent is in the expanded configuration (Figs. 10A-10D, 11E); a skirt (140 on element 110) coupled to and covering an outer circumferential surface of an inflow end of the stent (Fig. 10D; paras. 0191, 0194), the skirt longitudinally extending over at least the endmost 
McLean discloses the following regarding claim 22: the transcatheter valve prosthesis of claim 21, wherein when the stent is in the expanded configuration the at least one endmost crown is positioned radially inwards with respect to the remaining endmost crowns formed at the inflow end of the stent (Figs. 10A-10D, 11E).  
McLean discloses the following regarding claim 23: the transcatheter valve prosthesis of claim 21, wherein every third endmost crown (every third crown on element 120) is positioned radially inwards with respect to the remaining endmost crowns formed at the inflow end of the stent (Figs. 10A-10D, 11E).    
McLean discloses the following regarding claim 24: the transcatheter valve prosthesis of claim 21, further comprising a second skirt (140 on element 120) coupled to and covering an inner circumferential surface of the stent (Figs. 11B-11C).  
McLean discloses the following regarding claim 25: the transcatheter valve prosthesis of claim 21, wherein the skirt is also coupled to and covers an inner circumferential surface of the stent (Figs. 11B-11C).  
McLean discloses the following regarding claim 26: the transcatheter valve prosthesis of claim 21, wherein all of the endmost crowns are oriented substantially parallel to a longitudinal axis of the stent (Figs. 10A-10D, 11E).  

McLean discloses the following regarding claim 28: the transcatheter valve prosthesis of claim 27, wherein when the stent is in the expanded configuration the at least one endmost crown is positioned radially inwards with respect to the remaining endmost crowns formed at the inflow end of the stent (Figs. 10A-10D, 11E).    
McLean discloses the following regarding claim 29: the transcatheter valve prosthesis of claim 27, wherein every third endmost crown (every third crown on element 120) is positioned 
McLean discloses the following regarding claim 30: the transcatheter valve prosthesis of claim 27, further comprising a skirt (140 on element 110) coupled to and covering at least an outer circumferential surface of an inflow end of the stent (Fig. 10D; paras. 0191, 0194), the skirt longitudinally extending over at least the endmost openings of the stent (Fig. 10D), wherein a circumferentially-extending gap (spaces between the crowns) is formed between the endmost crowns adjacent to the at least one endmost crown positioned radially inwards in order to accommodate the skirt when the stent is in the compressed configuration (Figs. 10A-10D, 11E).   
McLean discloses the following regarding claim 31: the transcatheter valve prosthesis of claim 27, wherein all of the endmost crowns are disposed at a substantially similar longitudinal position when the stent is in the expanded configuration (Figs. 10A-10D, 11E). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLean.
McLean discloses the limitations of the claimed device, as described above.  However, it is silent as to the distance between the at least one endmost crown and the remaining endmost crowns.  The optimization of parameters is a routine practice that would be obvious for .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLean in view of Schraut et al. (US Pub. No. 2014/0277417; hereinafter Schraut).
McLean discloses the limitations of the claimed invention, as described above. However, it does not explicitly recite that the exterior skirt longitudinally extends over only the endmost openings of the stent. Schraut teaches that it is well known in the art that the exterior skirt of a stent longitudinally extends over only the endmost openings of the stent (Fig. 5G; para. 0069), for the purpose of providing the exterior skirt with the size and orientation needed minimize perivalvular leakage for a particular patient’s anatomy. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the skirt of McLean, according to the teachings of Schraut, in order to provide the exterior skirt with the size and orientation needed minimize perivalvular leakage for a particular patient’s anatomy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774